DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “one side of the first surface”, and “the other side of the first surface”. Claim 4, from which claim 5 depends, recites “a first surface” and “a second surface which is a surface opposite the first surface”. The relationship between one side, and an other side of the first surface to, for example, the first or second surface is indefinite. For example, it is unclear if the other side of the first surface refers to the second surface. Further, there is improper antecedent basis for the recitation “the other side of the first surface”. Claims 6-8 are rejected in view of their dependence from claim 5. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 2015/0292795).
Regarding claim 1, 
Shin teaches a refrigerator comprising: an inner case 2 including an upper plate 23, a lower plate (see par. 89), a left plate 21, a right plate 22, a rear plate 35, and a front cover to form a storage compartment 1 (see annotated Fig. 6, wherein the front cover is defined as the element covering the front of the LED assembly 8); an outer case 10 coupled to an outer side of the inner case to form an exterior; and a light emitting diode (LED) assembly 8 provided on at least one of upper, left, and right surfaces of the front cover to be disposed in the storage compartment (e.g. depending on the point of view of the assembly relative to the front cover), wherein the LED assembly includes a printed circuit board 50 (e.g. a substrate) on which a plurality of LEDs 51-55 are mounted, an LED assembler 60  provided to be integrated with the front cover (see par. 102) and configured to form a space (not labeled) for assembling the printed circuit board so that the printed circuit board is assembled therein .

    PNG
    media_image1.png
    628
    557
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin.
Regarding claim 2
Shin does not teach wherein the LED assembler is provided on all of the upper, left, and right surfaces of the front cover.
However, it is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that placing a the LED assembler on three surfaces of the front cover instead of one,  within the system does anything more than produce predictable results (i.e. providing for more lighting, wherein the lighting is directed in multiple directions), the mere duplication of the LED assembler in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the invention, to modify Shin to include the LED assembler on all of the upper, left, and right surfaces of the front cover, in order to predictably provide more lighting, wherein the lighting is directed in multiple directions.
Regarding claim 3,
Shin teaches wherein the LED assembler 60 is concave from the upper, left, and right surfaces of the front cover toward the outer case to form a space for assembling the printed circuit board (see, e.g., Fig. 6).
Regarding claim 4,
Shin teaches wherein the printed circuit board includes a first surface (not labeled) on which the LEDs are mounted and a second surface which is a surface opposite the first surface (not labeled).
Allowable Subject Matter
Claims 5-8 
The following is a statement of reasons for the indication of allowable subject matter:  Shin teaches, at most, a fixing hook 62 but does not teach a fixing hook, and a fixing rib with which the substrate 50 is fixed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ANGELETTI teaches a LED assembly located on a front cover of a refrigerator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763